Citation Nr: 0414395	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-11 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of the veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from August 1966 to July 1970 and 
from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied the appellant's 
petition to reopen her claim for service connection for the 
cause of the veteran's death.  

In January 2000, the RO apparently reopened the claim for 
service connection for the cause of the veteran's death and 
denied it on the merits.  Despite the RO's decision under the 
new and material evidence analysis, the Board must first 
review the RO's decision under that analysis to determine if 
the claim has been properly reopened before a merits analysis 
can be accomplished.  See Jackson v. Principi, 265 F.3d 1366 
(Fed.Cir. 2001).  


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
veteran's death in March 1995.  The appellant was notified of 
this decision and her appellate rights by a March 1995 
letter.  She did not perfect an appeal.

2.  Since the March 1995 decision, evidence has been received 
that bears directly and substantially on the claim of 
entitlement to service connection for the cause of the 
veteran's death, which by itself or in combination with other 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.




3.  The veteran died on October [redacted], 1994, due to metastatic 
colon cancer.

4.  At the time of the veteran's death, service connection 
was in not in effect for any disability.  

5.  Colon cancer was not clinically evident in service or for 
many years thereafter and is not related to the veteran's 
military service or any incident therein, including exposure 
to Agent Orange.  


CONCLUSIONS OF LAW

1.  The March 1995 RO decision denying entitlement to service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

2.  New and material evidence to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death has been received and the appellant's claim 
for that benefit is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

3.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996). 

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (now codified at 38 C.F.R. § 3.156(a) (2003)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was filed in July 1996, 
which is not on or after August 29, 2001, the effective date 
of the amendment.  66 Fed. Reg. at 45,629.  Accordingly, the 
Board will proceed to determine whether new and material 
evidence has been submitted to reopen the appellant's claim 
for service connection in this matter, without regard to the 
new version of 38 C.F.R. § 3.156(a).

At the time of the rating decision in March 1995, the record 
consisted of the veteran's death certificate showing that he 
died on October [redacted], 1994, of metastatic colon cancer.  The 
time interval between onset and death was listed as 3 years.  
The service medical records were silent for any complaints or 
findings of colon cancer.  A private medical statement from 
Maurice Kinsolving, M.D. described the veteran's terminal 
illness.  

The appellant was notified of the March 1995 rating decision 
denying service connection for the cause of the veteran's 
death and of her appellate rights by letter dated March 29, 
1995.  She filed a notice of disagreement in January 1996.  
She also provided a September 1995 statement from Ed Banks, 
M.D., who indicated that it was possible that Agent Orange 
could have contributed to the veteran's development of rectal 
cancer.  A statement of the case was issued on February 12, 
1996.  The appellant filed a substantive appeal on July 16, 
1996, which was determined by the RO to be untimely.  See 
Letter from the RO to the appellant, dated July 26, 1996; see 
also 38 C.F.R. § 20.302(b).  The appellant did not appeal the 
RO's July 1996 determination concerning the timeliness of her 
substantive appeal.  

In April 2003, the appellant provided a copy of a letter from 
her representative to the RO dated March 4, 1996, stating, 
"Please accept this as a substantive appeal from the 
Statement of the Case dated 2-12-96."  She also provided a 
copy of an envelope addressed to her from her representative 
that was mailed on March 4, 1996.  However, neither of these 
documents bear a date stamp from the RO indicating that a 
timely substantive appeal was filed (i.e., within 60 days of 
the issuance of the February 12, 1996, statement of the case) 
with the March 1995 rating decision.  Therefore, the March 
1995 rating decision is final.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  In any event, as 
discussed below, the Board herein reopens the appellant's 
claim for service connection for the cause of the veteran's 
death and denies it on the merits.

The evidence received since the March 1995 rating decision is 
cumulative to the extent that it shows treatment for colon 
cancer.  However, two medical opinions were submitted from 
David M. Lakes, M.D. suggesting that the veteran's exposure 
to Agent Orange contributed to his colon cancer.  This 
evidence is so significant that it must be considered to 
fairly decide the appellant's claim.  Accordingly, new and 
material evidence has been submitted to reopen the claim of 
service connection for the cause of the veteran's death.  


II.  Duty to notify and assist

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The Board need not discuss the limited application 
of the VCAA in the new and material evidence claim, given the 
favorable disposition of that issue as decided above.  
However, the following applies to the reopened claim of 
service connection for the cause of the veteran's death based 
upon the merits of the claim.

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  

In this case, the RO notified the appellant by a letter dated 
in May 2003 of the VCAA and how it applied to her claim.  In 
the January 2000 rating decision, February 2003 statement of 
the case, and September 2003 supplemental statement of the 
case, the RO notified the appellant that her claim had been 
denied and of the reasons for the denial.  She has been 
informed of what is required to substantiate her claim and of 
her and VA's respective duties.  Even though the appellant 
was not specifically asked to submit any evidence in her 
possession pertaining to the claim, she was told about the 
information and evidence needed from her, which would elicit 
any relevant evidence in her possession.  In a statement 
received in November 2003, following her receipt of the May 
2003 VCAA letter, she requested that the case be forwarded to 
the Board without further delay.  In light of the foregoing, 
the Board is satisfied that VA has no outstanding duty to 
further notify the appellant.

The Court's decision in Pelegrini held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial RO decisions in March 1999 and January 
2000 were made prior to November 9, 2000, the date the VCAA 
was enacted.  Assuming solely for the sake of argument and 
without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless.  After the issuance of the May 2003 VCAA 
letter, the appellant's claim were readjudicated in the 
September 2003 SSOC.  The appellant has been provided every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to her.  The disposition of her claim would 
not have been different had she received pre-adjudicatory 
notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records and the appellant has provided copies of his private 
treatment records.  There is no indication of any relevant 
records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Here, the RO obtained a medical opinion in January 
2003.   

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.




III.  Service connection

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2003).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

In addition, service connection for a malignant tumor may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§  1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003). 

In this case, the appellant contends that the deceased 
veteran was exposed to Agent Orange in service and that such 
exposure resulted in the colon cancer that caused his death.  
The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116.  Regulations issued pursuant 
thereto previously provided that, if a veteran who served on 
active duty in Vietnam during the Vietnam era developed one 
of the diseases which is presumed to have resulted from 
exposure to herbicides, the veteran would then be presumed to 
have been exposed to Agent Orange or similar herbicide.  See 
McCartt v. West, 12 Vet. App. 164 (1999).  These regulations 
also stipulated the diseases for which service connection 
could be presumed due to an association with exposure to 
herbicide agents.  The specified diseases which have been 
listed therein are chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure; added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001, see 
66 Fed. Reg. 23,166-169 (May 2, 2001)); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, not just those who 
have a disease on the presumptive list provided in 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (reversing 
the Court's holding in McCartt, supra).  These statutory 
provisions became effective on the date of enactment, 
December 27, 2001.  As the new provision is liberalizing, it 
is applicable to the issue on appeal.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 ( 1994).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, it 
must be shown that the veteran served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. 
§ 3.309(e); Brock v. Brown, 10 Vet. App. 155, 162 (1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2002).

The Board has reviewed the record in its entirety.  The 
veteran served in Vietnam and exposure to Agent Orange is 
presumed.  During his lifetime, he was not service connected 
for any disability.  The death certificate reveals that he 
died on October [redacted], 1994, and the immediate cause of death 
was metastatic colon cancer.  The time interval between onset 
and death was listed as 3 years.    

In December 1994, M. Kinsolving, M.D. stated that the veteran 
was diagnosed with colon cancer which metastasized to his 
lungs and was a factor in the cause of his death.  

In September 1995, E. Banks, M.D., Chief of General Surgery 
from the Permanente Medical Group, explained that he was the 
veteran's operating surgeon for his rectal cancer in August 
1990.  He stated that there was discovered invasive 
adenocarcinoma and metastasis of the colon cancer to the 
lungs.  Dr. Banks further stated:

While I am not an epidemiologist, I am in receipt of a 
Vietnam Veterans of America, Inc. paper on Agent Orange.  
The paper reports that there is 'sound scientific 
evidence of an association between exposure to Agent 
Orange and the following diseases, (although the 
evidence does not reach the level of formal statistical 
significance; leukemia's, cancer of the kidney, testis, 
stomach, prostate, colon, hepatobiliar tract and 
brain....).'  Based on (the veteran's) relatively young 
age and this statement, it is possible that Agent Orange 
could contribute to [his] development of rectal cancer.  

In July 1996, the appellant submitted numerous documents for 
the claims folder, which she put into exhibits.  Included 
therein are the veteran's treatment records showing a 
diagnosis of adenocarcinoma of the sigmoid colon (upper 
rectal cancer) in 1990, low anterior surgery performed in 
August 1990, subsequent chemotherapy and treatment, low 
anterior resection of the colon in 1991, and diagnostic tests 
and treatment related to the cancer and metastasis to the 
lungs in May 1994.  Many of the medical records were not 
referable to the veteran's colon cancer.  

Also included was the Vietnam Veterans of America's article 
on Agent Orange, stating that, "there is sound scientific 
evidence of an association between exposure to Agent Orange 
and the following diseases, although the evidence does not 
reach the level of normal statistical significance:   . . . 
cancer of the  . . . colon."  Another excerpt read:

[T]here is limited/suggestive evidence of no 
association between a small group of cancers and 
exposure to  . . . herbicides.  This group includes 
gastrointestinal cancers (colon, rectal, stomach, and 
pancreatic ). . . These studies have relatively narrow 
confidence intervals.   A conclusion of 'no 
association' is inevitably limited to the conditions, 
level of exposure, and length of observation covered by 
the available studies.  In addition, the possibility of 
a very small elevation in risk at the levels of 
exposures studied can never be excluded.

In March 1999, David M. Lakes, M.D., from the oncology and 
internal medicine department of The Permanente Medical Group, 
stated that he was the oncologist treating the veteran from 
the time of his diagnosis of colon cancer until his demise in 
October 1994 from metastatic colon cancer.  He stated: 

As likely as not, [the veteran's] cancer was due to 
exposure to Agent Orange or other carcinogens while he 
served in the Army in Vietnam.  He did not have a family 
history of colon cancer, and it is quite unusual to see 
colon cancer occurring in relatively young men such as 
[the veteran] was at the time of his diagnosis.  

In September 1999, Dr. Lakes wrote another letter for the 
record in response the VA's request that he furnish copies of 
all medical records and studies he used to form his opinion 
that it was as likely as not that the veteran's colon cancer 
was due to Agent Orange exposure.  Dr. Lakes stated:

[The veteran] was diagnosed with adenocarcinoma of the 
colon in July of 1990 at the age of 40. . . It is 
remarkable to see colon cancer occurring in a man of 
[the veteran's] young age, especially in light of the 
fact that there was no family history of colon cancer.  
Referable to this, it is not unreasonable to suggest 
that his cancer was due to exposure to Agent Orange or 
other carcinogens during his service in the Armed 
Forces in Vietnam.  

The appellant submitted for the record an article entitled 
Operation Ranch Hand, Herbicides in Southeast Asia 1961-1972, 
by William A. Buckingham, Jr., PhD, in conjunction with this 
claim.  The article chronicles the spraying of herbicides 
from the United States Air Force aircraft in Southeast Asia 
from 1962 to 1971; the code names used for spraying; the 
history of herbicide delivery techniques in the United 
States; the effects of using herbicides during Vietnam, and 
concern over the long term effects of human health of 
exposure to herbicides.  

In August 2002, the RO requested an advisory medical opinion 
from VA's Compensation and Pension service.  The Under 
Secretary for Benefits reviewed the record and in December 
2002 referred the claim to the Under Secretary for Health for 
a medical opinion concerning the relationship between the 
veteran's herbicide exposure in service and his colon cancer.  
In its request for a medical opinion, the facts of the 
veteran's case were presented, it was noted that colon cancer 
was not a disease subject to presumptive service connection 
under 38 C.F.R. § 3.309(e), but that claimants retained the 
right to establish service connection on a direct basis under 
38 C.F.R. § 3.303(d).  It was also noted, as has been in this 
decision, that effective December 2001, all veterans that 
served in Vietnam are presumed to have been exposed to 
herbicides.  It was further noted that the diseases listed at 
38 C.F.R. § 3.309(e) have been shown by numerous peer-
reviewed studies to have a statistically significant positive 
association with herbicide exposure, and that in this case, 
the appellant had furnished two medical opinions from private 
physicians relating the veteran's colon cancer to his 
herbicide exposure (and the substance of their opinions).  
The Under Secretary for Health was asked to review the 
evidence of record as well as any other literature on the 
subject of the relationship between herbicides and colon 
cancer, and to provide an opinion whether it was likely, 
unlikely, or as likely as not that the veteran's colon cancer 
was a result of his exposure to herbicides while serving on 
active duty, with clear rationale for the opinion provided.  

In January 2003, the Chief Public Health and Environmental 
Hazards Officer, S. Mather, M.D., in response to the December 
2002 memorandum, provided this opinion:

The veteran served in Vietnam and subsequently died of 
metastatic cancer of the colon.  Two physicians who had 
treated the veteran submitted statements in support of 
an association between this malignancy and exposure to 
Agent Orange or other carcinogens during service in 
Vietnam.  The most recent general Institute of Medicine 
(IOM), National Academy of Sciences (NAS), report on 
herbicides used in Vietnam, Veterans and Agent Orange, 
Update 2002 (available on-line at www.nas.edu), 
concluded that here was limited/suggestive evidence of 
no association between exposure to herbicides and colon 
cancer (prepublication copy of IOM/NAS report, page 8).  
This assessment was based on information obtained from 
extensive review of the scientific and medical 
literature.  In light of the above, not withstanding the 
statements of the veteran's physicians, (it is) our 
opinion that it is unlikely that the veteran's colon 
cancer is the result of exposure to herbicide agents in 
service.  

The appellant also submitted literature which cited excerpts 
from S. Tvedten's book The Best Control, an article from the 
National Institutes of Health, an article titled Why is 
Dioxin so Dangerous?, and a copy of a Board decision dated in 
March 1999.  The article from the National Institutes of 
Health indicated that dioxin was known to be a human 
carcinogen.  The excerpts from The Best Control and Why is 
Dioxin so Dangerous? indicated that Agent Orange was 
associated with cancer of the colon.  

The record includes some medical evidence in support of the 
appellant's claim.  It also includes medical evidence that is 
not favorable to her claim.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the veteran.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992; Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is 
not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.  

The Board concedes that the veteran was exposed to Agent 
Orange in service and that he died of metastatic colon 
cancer.  However, this is not a disease included in the 
enumerated diseases for presumptive service connection due to 
herbicide exposure, and, as such, service connection on a 
presumptive basis is not warranted.  

Additionally, the appellant does not contend, nor does the 
evidence show, that colon and/or rectal cancer had its onset 
during active service or within one year of the veteran's 
separation from active service.  Rather, medical records show 
that this condition was first diagnosed on biopsy in 1990, 
almost 20 years following service separation.  

The opinion by Dr. Banks, which is favorable to the 
appellant's claim, is inconclusive and must, therefore, be 
accorded less weight.  Dr. Banks statement that "it is 
possible" that Agent Orange "could" have contributed to 
the veteran's rectal cancer is speculative and unconvincing.  
The qualified language of this opinion means that it has 
limited value.  

Dr. Lakes stated that because the veteran did not have a 
family history of colon cancer and contracted colon cancer at 
such an young age, it was as likely as not that his colon 
cancer was due to exposure to Agent Orange.  However, Dr. 
Lakes discussed no scientific or medical evidence supporting 
his opinion, and there is no indication that he reviewed the 
entire claims folder.  Therefore, his opinion is, likewise, 
accorded less weight. 

The opinion from Dr. Mather finding that it is unlikely that 
the veteran's colon cancer is the result of exposure to 
herbicide agents in service disputes Drs. Banks' and Lakes' 
opinions.  The fact that Dr. Mather made a conclusive 
statement based upon review of the claims folder and 
extensive review of scientific and medical literature is 
highly probative when weighing her statement against those of 
Drs. Banks and Lakes.  The Board, therefore, places great 
weight on the probative value of Dr. Mather's opinion

With respect to the numerous articles provided by the 
appellant, to the extent that she is attempting to 
extrapolate from the articles that the veteran's rectal 
and/or colon cancer resulted from disease or injury in 
service, including exposure Agent Orange, such extrapolation 
constitutes nothing more that an unsubstantiated medical 
opinion by a lay person rather than a conclusion based on the 
medical evidence of record.  Any contentions by the appellant 
concerning the etiology of the veteran's rectal and/or colon 
cancer are not competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Regarding the copy of the March 1999 Board decision 
submitted, the case is distinguished because it was about 
proving whether a veteran was exposed to Agent Orange in 
South Korea in order for service connection to be granted for 
non-Hodgkin's lymphoma, an enumerated presumption.  The 
benefit of the doubt was granted in his favor.  In this case, 
due to the regulatory change in December 2001, Agent Orange 
exposure is conceded, but the evidence still has to show that 
the veteran's colon cancer, a disease not listed as one of 
the diseases for which Agent Orange may be presumed, was 
directly related to service or to his Agent Orange exposure.  
The benefit of the doubt is not for application here, because 
the preponderance of the evidence is against the claim.  

In sum, the medical evidence does not establish that the 
veteran's colon and/or rectal cancer had it onset during 
service or within the first post-service year or was related 
to his in-service exposure to Agent Orange or to any in-
service disease or injury.  The preponderance of the evidence 
is against the claim for entitlement to service connection 
for the cause of the veteran's death.  As such, the benefit-
of-the doubt rule is not applicable and the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 491 (1990).  



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for the cause of the 
veteran's death is reopened.  The appeal is granted to this 
extent only.

Service connection for the cause of the veteran's death is 
denied. 


	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



